 Case 3:19-cv-00813-REP Document 53 Filed 05/29/20 Page 1 of 5 PageID# 3013



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


                                                     )
CHMURA ECONOMICS &                                   )      Case No. 3:19-cv-813
ANALYTICS, LLC,                                      )      Judge Robert E. Payne
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                      Defendant.                     )

           DEFENDANT RICHARD A. LOMBARDO’S MEMORANDUM OF LAW IN
               SUPPORT OF MOTION TO FILE EXHIBITS UNDER SEAL

       Defendant, Richard Lombardo (“Lombardo”), by counsel, and pursuant to Federal Rule of

Civil Procedure 26(c) and Local Civil Rule 5, submits the following as its Memorandum in Law

in Support of Motion to File Exhibits Under Seal. For the reasons discussed below, Lombardo

respectfully requests the Court’s permission to file the following documents under seal:

       •       Exhibit 1 attached to the Declaration of Richard A. Lombardo (the “Declaration”)

               in Support of the Opposition to Chmura’s Motion for Summary Judgment (the

               “Opposition”), which is attached Exhibit B attached to the Opposition;

       •       Exhibit X to the Deposition of Christine Chmura; and

       •       Exhibit AA to the Volume II of the Deposition of Leslie Peterson.

       Local Civil Rule 5 provides that a party may file a motion to submit documents under seal

together with the proposed sealed documents. To permit the filing of sealed documents, the district

court must: (1) give public notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the documents, and (3)
 Case 3:19-cv-00813-REP Document 53 Filed 05/29/20 Page 2 of 5 PageID# 3014



provide specific reasons and factual findings supporting its decision to seal the documents and for

rejecting the alternatives. Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000). Under the

Local Civil Rules of this Court, a memorandum in support of a motion to seal must provide: “(1)

A non-confidential description of what material has been filed under sealed; (2) A statement why

sealing is necessary, and why another procedure will not suffice…; (3) References to governing

case law…; and (4) Unless permanent sealing is sought, a statement as to the period of time the

party seeks to have the matter maintained under seal and how the matter is to be handled upon

unsealing.” Local Civil Rule 5(C). These requirements are satisfied.

       A. Public Notice

       Individual notice is not required to meet the public notice requirement. In re Knight Publ’g

Co., 743 F.2d 231, 235 (4th Cir. 1984). Rather, the Court may give adequate notice by “docketing

[the sealing request] in advance of deciding the issue.” Id. In accordance with Local Civil Rule 5,

this sealing motion and accompanying memorandum are publicly docketed, satisfying the public

notice requirement.

       B. Description of the Documents to be Sealed

       Lombardo seeks to file the following documents under seal:

       1.      Chmura Economics & Analytics, LLC’s Standard Operating Procedures, which

               provide detailed practices and procedures relating to the sales team (Exhibit 1 to

               the Declaration);

       2.      Exhibit X of the Deposition of Christine Chmura which is a business document

               setting forth certain confidential financial information pertaining to Chmura, as

               well as confidential business information; and
 Case 3:19-cv-00813-REP Document 53 Filed 05/29/20 Page 3 of 5 PageID# 3015



        3.       Exhibit AA to Volume II of the Deposition of Leslie Peterson, which is the

                 pricing matrix containing sensitive pricing information for Chmura’s products.

        C.     Sealing Is Necessary Pursuant to the Stipulated Protective Order Because
        Chmura Designated the Information as Confidential or Highly Confidential Under
        the Stipulated Protective Order

        Sealing is necessary to protect the information that Chmura designated as Confidential and

Highly Confidential pursuant to the Stipulated Protective Order. [Doc. #29]. Sealing pursuant to a

protective order is appropriate and permissible. Malon v. Franklin Fin. Corp., 2014 U.S. LEXIS

199229, *5-7 (E.D. Va. Dec, 4. 2014).

        D.       Less Drastic Alternatives Are Not Available

        There are no less drastic alternatives to sealing to protect the documents marked

Confidential in this case. The entire documents contain sensitive information related to Chmura,

that Chmura has marked as Confidential or Highly Confidential. Selective redaction will not

protect the disclosure of the information that Chmura marked as confidential.

        E.       Proposed Period of Sealing

        Lombardo requests that the documents be sealed in accordance with the Stipulated

Protective Order.

IV. CONCLUSION

        For the reasons stated above, Lombardo respectfully requests the Court grant this Motion

to File Exhibits Under Seal. 1




    1
      Lombardo is submitting un-redacted versions of the exhibits in a sealed envelope for the Court’s in camera
review.
Case 3:19-cv-00813-REP Document 53 Filed 05/29/20 Page 4 of 5 PageID# 3016



                                  Respectfully submitted,


                                  /s/ Thomas J. Powell
                                  Thomas J. Powell, Esq., VSB #27604
                                  3603-D Chain Bridge Road
                                  Fairfax, VA 22030-3244
                                  Tel: (703) 293-9050 | Fax: (703) 293 9075
                                  Email: tom@tjplaw.com

                                  Christine M. Cooper, Esq. (Ohio Bar #0079160)
                                  Koehler Fitzgerald LLC
                                  1111 Superior Avenue East, Suite 2500
                                  Cleveland, OH 44114
                                  Tel: (219) 539-9376 | Fax: (216) 916-4369 Email:
                                  ccooper@koehler.law
                                  Attorneys for Defendant, Richard Lombardo
 Case 3:19-cv-00813-REP Document 53 Filed 05/29/20 Page 5 of 5 PageID# 3017



                                CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Memorandum has been served on

this 29th day of May, 2020, via the Court’s electronic filing system upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                     /s/ Thomas J. Powell
                                                     Counsel for Richard Lombardo
